PER CURIAM.
Section 39.111(6)(d), Florida Statutes (1979), requires that a trial court, when imposing adult sanctions on a juvenile convicted of a crime, make findings of fact and set forth reasons showing those sanctions to be in conformity with the criteria of Section 39.111(6)(c). The record here reveals that the trial judge failed to refer to all of the six criteria mentioned in that section when he sentenced appellant.
We affirm, the judgment of the trial court, but vacate the sentence and remand for resentencing pursuant to Section 39.-111(6). See Proctor v. State, 373 So.2d 450 (Fla. 2d DCA 1979); Johnson v. State, 371 So.2d 556 (Fla. 2d DCA 1979).
SCHEB, Acting C. J., and OTT and CAMPBELL, JJ., concur.